Exhibit 10.4

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of April 13,
2012 (the “Effective Date”) and is by and between GAIN Capital Holdings, Inc., a
corporation organized under the laws of Delaware (the “Company”) and Diego
Rotsztain, (the “Executive”). The parties hereto, intending to be legally bound,
hereby agree as follows:

1. Employment Term. The Company hereby agrees to employ the Executive and the
Executive hereby agrees to continue such employment, as the Executive Vice
President, General Counsel for the Company from the Effective Date and
continuing through the third anniversary of the Effective Date, unless
terminated sooner pursuant to Section 8 hereof (the “Term”).

2. Representations and Warranties. The Executive represents that Executive is
entering into this Agreement voluntarily and that Executive’s employment
hereunder and his compliance with the terms and conditions of this Agreement
will not conflict with or result in the breach of any agreement to which
Executive is a party or by which Executive may be bound, or any legal duty that
Executive owes or may owe to another.

3. Duties and Extent of Services.

(a) During the Term, the Executive shall serve as the Executive Vice President,
General Counsel of the Company and its primary domestic operating subsidiaries,
with such duties, responsibilities and authority as are consistent with such
position, subject to the oversight of the Board of Directors of the Company (the
“Board”), and shall so serve faithfully and to the best of Executive’s ability
under the direction and supervision of the Chief Executive Officer. As an
executive officer of the Company, the Executive shall be entitled to all of the
benefits and protections to which all officers of the Company are entitled
pursuant to the Company’s Amended and Restated Certificate of Incorporation,
which shall include, but not be limited to, the rights of indemnification set
forth in such Amended and Restated Certificate of Incorporation, and coverage
under the Company’s directors’ and officers’ liability insurance, as are in
effect from time to time.

(b) During the Term, the Executive agrees to devote substantially his full
business time, attention, and energies to the Company’s business and shall not
be engaged in any other business activity, whether or not such business activity
is pursued for gain, profit, or other pecuniary advantage. Subject, however, to
Sections 14, 15 and 16 herein, the Executive may serve in charitable and civic
positions and as a director of other companies with the prior written consent of
the Chief Executive Officer, which consent shall not be unreasonably withheld.
The Executive covenants, warrants, and represents that he shall devote his full
and best efforts to the fulfillment of his employment obligations, and he shall
exercise the highest degree of loyalty and the highest standards of conduct in
the performance of his duties.

4. Compensation.

(a) Base Salary. The Company shall pay the Executive a base annual salary (the
“Base Salary”) to be determined by the Board’s Compensation Committee (the
Compensation Committee). Your current Base Salary is $325,000. The Base Salary
shall be payable in monthly installments. The Executive shall not receive any
additional compensation from any subsidiary of the Company.

(b) Bonus. During the Executive’s employment under this Agreement, the Company
shall cause the Executive to be eligible to participate in each bonus or
incentive compensation plan, program or policy maintained by the Company from
time to time, in whole or in part, for the executive officers of the Company
(each, an “Incentive Compensation Plan” and payments thereunder, “Incentive
Compensation”). The Executive’s target and maximum compensation under, and his
performance goals and other terms of participation in, each Incentive
Compensation Plan shall be determined by the Compensation Committee in its sole
discretion. Any such Incentive Compensation

 

1



--------------------------------------------------------------------------------

is not guaranteed and is contingent upon the Executive and the Company achieving
established deliverables or other goals. Any such Incentive Compensation shall
not be considered “earned” by the Executive until the Company has allocated
payment to be made to the Executive for any performance period. Payment under
any such Incentive Compensation Plan shall be made, if at all, after the close
of the relevant performance period and by no later than March 15th of the year
after the year in which the performance period ends. Notwithstanding anything
herein to the contrary, to the extent permitted or required by governing law,
the Compensation Committee shall have discretion to adjust Executive’s
compensation for the following year to account for, or to require the Executive
to repay to the Company, the amount of any Incentive Compensation to the extent
the Compensation Committee or the Board determines that such Incentive
Compensation was not actually earned by the Executive due to (i) the amount of
such payment was based on the achievement of financial results that were
subsequently the subject of a material accounting restatement that occurs within
three years of such payment (except in the case of a restatement due to a change
in accounting policy or simple error); (ii) the Executive has engaged in fraud,
gross negligence or intentional misconduct; or (iii) the Executive has
deliberately misled the market or the Company’s stockholders regarding the
Company’s financial performance.

(c) Equity. During the Term, the Executive will be eligible to participate in
all long-term equity incentive programs made available to other executive
officers and that are established by the Company for its employees, including
the 2010 Omnibus Incentive Compensation Plan (or a successor thereto), at levels
determined by the Compensation Committee in its sole discretion commensurate
with the Executive’s position. All equity grants made to the Executive will vest
in accordance with a vesting schedule that is consistent with other grants under
the 2010 Omnibus Incentive Compensation Plan (or successor plan) and will be
subject in all respects to the terms of the 2010 Omnibus Incentive Compensation
Plan (or successor plan) and the agreement evidencing such grant.

(d) Miscellaneous. The Company shall pay on the Executive’s behalf, or reimburse
the Executive for, all fees and expenses relating to (i) New Jersey State Bar
licensing and other fees required to be paid in order to be permitted to
practice law in the State of New Jersey; (ii) national, state and other bar
association and/or committee fees that relate to activities the Executive
reasonably believes are necessary and appropriate to undertake relating to the
practice of law and (iii) any fees and expenses required to be paid or incurred
in connection with the Executive’s satisfaction of continuing legal education
requirements in the State of New York and the State of New Jersey. In addition,
to the extent the Executive reasonably believes it becomes necessary for the
Executive to become a member of the Bar of the State of New Jersey, the Company
will pay for any course or program the Executive reasonably believes is
necessary for him to prepare for the New Jersey State bar exam, as well as any
bar exam registration or other related fees and expenses.

5. Benefits. During the Term, the Executive shall be entitled to participate in
any and all benefit programs and arrangements generally made available by the
Company to executive officers, including, but not limited to, pension plans,
contributory and noncontributory welfare and benefit plans, disability plans and
medical, death benefit and life insurance plans for which the Executive may be
eligible during the Term. Furthermore, the Executive shall be permitted that
number of days of paid time off (“PTO”) during each calendar year as, consistent
with Company policy, are provided to similarly situated employees; however, in
no event shall the Executive receive fewer than four weeks of PTO (20 business
days). PTO may be used for vacation, professional enrichment and education.
Unused PTO shall accrue from one calendar year to another consistent with
Company policy. In addition, if pursuant to Section 4(d), the Executive believes
it is reasonably necessary for him to prepare for and take the bar exam for the
State of New Jersey, the Executive shall have up to four weeks of PTO, taken in
advance of any such bar exam, during which he shall prepare for any such
examination.

6. Expenses. During the Executive’s employment, the Executive will be reimbursed
for travel, entertainment and other out-of-pocket expenses reasonably incurred
by the Executive on behalf of the Company in the performance of the Executive’s
duties hereunder, so long as (a) such expenses are consistent with the type and
amount of expenses that customarily would be incurred by similarly situated
corporate executives in the United States; and (b) the Executive timely provides
copies of receipts for expenses in accordance with Company policy.

 

2



--------------------------------------------------------------------------------

7. Adherence to Company Policy. The Executive acknowledges that the Executive is
subject to insider information policies designed to preclude the Company’s
employees from violating the federal securities laws by trading on material,
non-public information or passing such information on to others in breach of any
duty owed to the Company or any third party. The Executive shall promptly
execute any agreements generally distributed by the Company or to its employees
requiring employees to abide by the Company’s insider information policies.

8. Termination.

(a) Disability. In accordance with applicable law, the Company may terminate the
Executive’s employment at any time after the Executive becomes Disabled. As used
herein, “Disabled” means the incapacity of the Executive, on more than 75% of
the standard business days (Monday through Friday) over any three month period,
due to injury, illness, disease, or bodily or mental infirmity, to engage in the
performance of all of the essential functions of his position, in spite of any
reasonable accommodation.

(b) Death. The Executive’s employment with the Company will terminate upon the
death of the Executive.

(c) Termination with Cause. The Company may terminate the Executive’s employment
at any time for Cause by providing written notice of such termination to the
Executive. As used herein, “Cause” means any of the following, as determined by
the Board:

(i)the Executive’s material breach of this Agreement;

(ii) the Executive’s gross negligence (other than as a result of disability or
occurring after the Executive’s provision of notice in connection with a
resignation for Good Reason) or willful misconduct in carrying out his duties
hereunder, resulting in harm to the Company;

(iii) the Executive’s material breach of any of his fiduciary obligations as an
officer of the Company;

(iv) any conviction by a court of law of, or entry of a pleading of guilty or
nolo contendere by the Executive with respect to, a felony or any other crime
for which fraud or dishonesty is a material element, excluding traffic
violations;

(v) the Executive willfully or recklessly engages in conduct which is materially
injurious to the Company, monetarily or otherwise.

For purposes of determining Cause, no act or omission by the Executive shall be
considered “willful” unless it is done or omitted in bad faith or without
reasonable belief that the Executive’s action or omission was in the best
interests of the Company. Any act or failure to act based upon: (a) authority
given pursuant to a resolution duly adopted by the Board, or (b) advice of
counsel for the Company, shall be conclusively presumed to be done or omitted to
be done by the Executive in good faith and in the best interests of the Company.
In addition, as to subsections (i)-(iii) above, if the action or inaction in
question is susceptible of a cure, then no finding of Cause shall occur prior to
written notice to the Executive setting forth in reasonable detail the action or
inaction at issue, and the Executive’s failure to cure such condition following
a cure period of no less than fifteen days.

(d) Termination Without Cause. The Company, at the direction of the Board, may
terminate the Executive’s employment without Cause at any time upon no less than
ninety days’ prior written notice, or ninety days’ compensation and benefits
pursuant to Section 4 and Section 5, respectively, in lieu of notice.

(e) Resignation for Good Reason. The Executive may resign from his employment
with the Company for Good Reason by providing written notice to the Chief
Executive Officer that an event constituting Good Reason has occurred and the
Executive desires to resign from his employment with the Company as a result.
Other than following a Change in Control, such notice must be provided to the
Chief Executive Officer by the Executive within sixty days following the initial
occurrence of the event constituting Good Reason. For the avoidance of doubt,
following a Change in Control, notice from the Executive to the Chief Executive
Officer that an event constituting Good Reason has occurred may be provided by
the Executive at any time during the twelve month period following the Change in
Control that is referred to in Section 10(a) below. After receipt of such
written notice, the Chief Executive Officer shall have a period of sixty days to
cure such event; provided, however, the Chief Executive Officer, may, at his or
her sole option, determine not to cure such event and accept the Executive’s
resignation, effective thirty days following the Chief Executive Officer’s
receipt of the Executive’s notice that an event constituting Good Reason has
occurred. If, in the reasonable judgment of the Executive, the Chief Executive

 

3



--------------------------------------------------------------------------------

Officer does not cure the event constituting Good Reason within the requisite
sixty day period, the Executive’s employment with the Company shall terminate on
account of Good Reason thirty days following the expiration of the Chief
Executive Officer’s cure period, unless the Chief Executive Officer determines
to terminate the Executive’s employment prior to such date. As used herein,
“Good Reason” means that, without the Executive’s consent, any of the following
has occurred:

(i) a material diminution in the Executive’s authority, duties, responsibilities
or job title;

(ii) a diminution in the Executive’s Base Salary; provided, however, that
following the occurrence of a Change in Control, a diminution in total target
compensation opportunity (including a diminution in target Incentive
Compensation or a diminution in annual equity grants, in each case as compared
to the corresponding amounts for the fiscal year that immediately precedes the
fiscal year in which an event of “Good Reason” has occurred, as set forth in a
notice to the Board pursuant to Section 8(e)), shall also constitute “Good
Reason”;

(iii) a relocation of the Company’s principal offices in Bedminster, New Jersey,
or of the Executive’s principal office (if different), to a location that is not
within the New York metropolitan area; or

(iv) any action or inaction by the Company that constitutes a material breach by
the Company of its obligations under this Agreement.

For the avoidance of doubt, in no event shall the expiration of this Agreement
be construed as giving rise to Good Reason.

(f) Resignation Without Good Reason. The Executive may resign from his
employment with the Company without Good Reason (as that term is defined in
Section 8(e)) at any time upon no less than thirty days’ prior written notice to
the Chief Executive Officer. Upon such notice of resignation, the Company may,
at its sole option, accept the Executive’s resignation effective as of a date
prior to the resignation date specified in the notice, and in such event, the
earlier date will be the effective date of termination of the Executive’s
employment for all purposes hereunder.

9. Compensation Upon Termination Other Than in Connection With a Change in
Control.

(a) Disability. Upon termination of employment pursuant to Section 8(a), the
Executive will receive any Base Salary accrued and unpaid as of such date as
well as any accrued but unused PTO and appropriate expense reimbursements. Such
amounts will be paid as soon as practicable after the termination of employment.
If the Executive becomes disabled before the end of the fiscal year, the
Executive will also receive Incentive Compensation for such fiscal year on a pro
rata basis (l/12th of the aggregate Incentive Compensation (based on the
Executive’s target bonus for such year) payable to the Executive for such fiscal
year for each month in which he was employed on the last day of that month).
Such pro rata Incentive Compensation will be paid at the time that the Incentive
Compensation is payable to other executives. The Company shall have no further
obligations under this Agreement to the Executive.

(b) Death. In the event of the Executive’s death, the Executive’s estate will
receive his Base Salary accrued and unpaid as of the date of his death as well
as any accrued but unused PTO and appropriate expense reimbursements. Such
amounts will be paid as soon as practicable after the termination of employment.
If the Executive dies before the end of the fiscal year, the Executive’s estate
will receive Incentive Compensation for such fiscal year on a pro rata basis
(l/12th of the aggregate Incentive Compensation (based on the Executive’s target
bonus for such year) payable to the Executive for such fiscal year for each
month in which he was employed on the last day of that month). Such pro rata
bonus will be paid at the time that the Incentive Compensation is payable to
other executives. The Company shall have no further obligations under this
Agreement to the Executive.

(c) Termination Without Cause or Resignation With Good Reason Other Than in
Connection With a Change in Control. If, other than in connection with a Change
in Control as defined in Section 10, the Company terminates the Executive’s
employment without Cause pursuant to Section 8(d) or if the Executive resigns
for Good Reason pursuant to Section 8(e), the Company will pay the Executive his
Base Salary accrued and unpaid as of the date of termination of employment, as
well as any accrued but unused PTO and appropriate expense reimbursements. Such
amounts will be paid as soon as practicable after the termination of employment.
In addition, subject to the Executive’s execution and nonrevocation of the
general release of claims described in Section 11 below and compliance with the
requirements of Section 23 below, as well as Executive’s compliance with the
restrictive covenants set forth in Sections 13 through 16 below, the Company
will also pay and/or provide to the Executive the following:

 

4



--------------------------------------------------------------------------------

(i) severance in an amount equal to twelve months of the Executive’s monthly
Base Salary (the “Severance Amount”), which shall be paid to the Executive in
accordance with the Company’s normal payroll practices in equal installments
over the twelve month period following Executive’s last day of employment and
which shall commence as soon as administratively practicable following the
expiration of the revocation period for the general release, but not later than
sixty days following the date of Executive’s last day of employment with the
Company;

(ii) in accordance with Section 4(b), the Executive will receive any accrued and
unpaid Incentive Compensation, for which he is eligible for the fiscal year
prior to such termination (which amount shall be equal to the actual Incentive
Compensation achieved for such year), with such amount to be paid in a lump sum
as soon as practicable after the termination of employment;

(iii) notwithstanding any eligibility requirement that the Executive must be
employed by the Company as of the date on which the Incentive Compensation is
paid, if the Executive’s employment is terminated before such date in accordance
with Section 8(d) or 8(e), he will be eligible to receive Incentive
Compensation, on a pro rata basis (l/12th of the amount for such year payable to
the Executive for such fiscal year for each month in which he was employed on
the last day of that month), in an amount, calculated as follows: the sum of
(A) for the portion of the Incentive Compensation that would be calculated based
on the Company’s achievement of operating metrics (such as, without limitation,
revenue and EBITDA targets), an amount equal to the lesser of: (X) the amount of
the Executive’s target Incentive Compensation for such fiscal year derived from
the Company’s achievement of operating metrics, assuming 100% achievement of
such metrics or (Y) the amount of the Executive’s target Incentive Compensation
for such fiscal year derived from the Company’s achievement of operating metrics
calculated based on the actual operating performance of the Company during such
monthly periods extrapolated on a linear basis for the full fiscal year, plus
(B) for the portion of the bonus that would be calculated based on the
Executive’s achievement of personal objectives, the amount calculated based on
the assumed achievement by the Executive of 75% of the Executive’s personal
objectives, in each case, with such pro rata Incentive Compensation being paid
in a lump sum at the time that the Incentive Compensation is payable to other
executives (it being understood that if such target Incentive Compensation has
not been determined for the year in which the Executive’s employment is
terminated (the “Termination Year”), the target Incentive Compensation used to
calculate the amount payable to the Executive pursuant to this Section 9(c)(iii)
will be equal to the Executive’s target Incentive Compensation for the fiscal
year immediately prior to the Termination Year);

(iv) notwithstanding any provision to the contrary in any applicable grant
agreement or the Company’s 2010 Omnibus Incentive Compensation Plan (or a
successor plan), all shares subject to Company equity grants (including without
limitation stock options, stock units and stock awards) that vest solely on the
Executive’s continued employment with the Company for a specified period of time
held by the Executive at the time of his termination date that would have vested
within the twelve month period following the Executive’s termination date if the
vesting schedule for such grants were based on a monthly vesting schedule, as
opposed to the vesting schedule set forth in his grant agreement, shall
immediately vest in full and/or become immediately exercisable or payable on the
Executive’s termination date; and

(v) the Company will provide continued health benefits to the Executive at the
same premium rates charged to other then current employees of the Company, or,
at its option, waive that portion of the cost for COBRA continuation coverage
that is in excess of what then current employees of the Company pay for health
benefits under the Company’s plan, for the twelve month period following his
termination of employment, unless the Executive is eligible to be covered by
health insurance provided by a future employer.

For the avoidance of doubt, acceleration, if any, of equity grants that vest in
whole or in part based on the satisfaction of performance-based or market-based
conditions will be governed by the terms of the applicable award agreement
and/or plan.

(d) Termination With Cause and Resignation Without Good Reason. If the Company
terminates the Executive’s employment with Cause pursuant to Section 8(c), if
the Executive resigns without Good Reason pursuant to

 

5



--------------------------------------------------------------------------------

Section 8(f), or if the Executive is entitled to the severance benefits pursuant
to Section 9(c) or Section 10(a) and either does not execute or revokes the
general release of claims required pursuant to Section 11, or is in material
breach of any of the covenants set forth in Sections 13,14,15,16 or 17 below,
the Company will pay the Executive his Base Salary accrued and unpaid as of the
date of termination of employment as well as any accrued but unused PTO and
appropriate expense reimbursements. Such amounts will be paid as soon as
practicable after the termination of employment and, following such payments,
the Company shall have no further obligations under this Agreement to the
Executive.

(e) Expiration of Agreement. If this Agreement expires without any extension or
renewal of its terms, the Executive will be an at-will employee of the Company
thereafter. If the Company elects to terminate the Executive’s employment
coincident with the expiration of this Agreement, the Company will pay the
Executive his Base Salary accrued and unpaid as of the date of termination of
employment as well as any accrued but unused PTO and appropriate expense
reimbursements and, following such payments, the Company shall have no further
obligations under this Agreement to the Executive except as set forth in
Section 10(a).

10. Change in Control.

(a) Termination Without Cause or Resignation With Good Reason in Connection With
a Change in Control. If, on or within twelve (12) months after a Change in
Control, and whether or not the Term has previously expired, the Company or its
successor terminates the Executive’s employment without Cause pursuant to
Section 8(d) or if the Executive resigns for Good Reason pursuant to
Section 8(e), the Executive is entitled to his Base Salary accrued and unpaid as
of the date of termination of employment as well as any accrued but unused PTO
and appropriate expense reimbursements. Such amounts will be paid as soon as
practicable after the termination of employment. In addition, subject to the
Executive’s execution and nonrevocation of the general release of claims
described in Section 11 below and compliance with the requirements of Section 23
below, the Executive shall be entitled to the following:

(i) severance in an amount equal to twelve months of the Executive’s monthly
Base Salary (the “Change in Control Severance Amount”), which shall be paid to
the Executive in a lump sum as soon as administratively practicable following
the expiration of the revocation period for the general release, but not later
than sixty days following the date of Executive’s last day of employment with
the Company;

(ii) in accordance with Section 4(b), the Executive will receive any accrued and
unpaid Incentive Compensation, for which he is eligible, for the fiscal year
prior to such termination (which amount shall be equal to the actual Incentive
Compensation achieved for such year; provided, however, that if a Change in
Control occurs during the fiscal year prior to such Termination Year, the
Incentive Compensation to which the Executive shall be entitled with respect to
the fiscal year prior to the Termination Year shall equal the target Incentive
Compensation for such fiscal year), with such amount to be paid in a lump sum as
soon as practicable after the termination of employment with the Company;

(iii) notwithstanding any eligibility requirement that the Executive must be
employed by the Company as of the date on which the Incentive Compensation is
paid, if the Executive’s employment is terminated before such date, he will be
eligible to receive Incentive Compensation on a pro rata basis (l/12th of the
aggregate Incentive Compensation payable to the Executive for the fiscal year
for each month in which he was employed on the last day of that month), based on
the target Incentive Compensation for the applicable period (it being understood
that if such target Incentive Compensation has not been determined for the
Termination Year, the Executive’s target Incentive Compensation for the fiscal
year immediately prior to the Termination Year shall be used), with such pro
rata Incentive Compensation being paid in a lump sum as soon as administratively
practicable following the expiration of the revocation period for the general
release, but not later than sixty days following the date of the Executive’s
last day of employment with the Company;

(iv) an amount equal to one times the Executive’s aggregate target Incentive
Compensation for the Termination Year (it being understood that if such target
Incentive Compensation has not been determined for the Termination Year, the
Executive’s target Incentive Compensation for the fiscal year immediately prior
to the Termination Year shall be used), with such amount to be paid in a lump
sum as soon as administratively practicable following the expiration of the
revocation period for the general release, but not later than sixty days
following the date of the Executive’s last day of employment with the Company;

 

6



--------------------------------------------------------------------------------

(v) notwithstanding any provision to the contrary in any applicable grant
agreement or the Company’s 2010 Omnibus Incentive Compensation Plan (or a
successor plan), any and all shares subject to Company equity grants (including
without limitation stock options, stock units and stock awards) that did not
vest effective as of the Change in Control and continue to vest solely on the
Executive’s continued employment with the Company for a specified period of time
held by the Executive at the time of his termination date shall immediately vest
in full and/or become immediately exercisable or payable on the Executive’s
termination date; and

(vi) the Company will provide continued health benefits to the Executive at the
same premium rates charged to other then current employees of the Company, or at
its option, waive that portion of the cost for COBRA continuation coverage that
is in excess of what then current employees of the Company pay for health
benefits under the Company’s plan, for the twelve month period following his
termination of employment, unless the Executive is eligible to be covered by
health insurance provided by a future employer.

For the avoidance of doubt, acceleration, if any, of equity grants that vest in
whole or in part based on the satisfaction of performance-based or market-based
conditions will be governed by the terms of the applicable award agreement
and/or plan.

(b) For the avoidance of doubt, the provisions in the Company’s 2010 Omnibus
Incentive Compensation Plan (or successor or predecessor equity compensation
plans, as applicable) relating to the acceleration of vesting of equity awards
in the event of a Change in Control shall apply to any equity awards held by the
Executive.

(c) If there is a dispute as to whether grounds triggering termination with or
without Cause or resignation with or without Good Reason have occurred, in each
case in connection with a Change in Control, and Executive prevails in his claim
that his termination constituted a termination without Cause or a resignation
with Good Reason, then any fees and expenses arising from the resolution of such
dispute (including any reasonably incurred attorneys’ fees and expenses of
Executive) shall be paid by the Company or its successor, as the case may be.

(d) For purposes of this Agreement, “Change in Control” means a (i) Change in
Ownership of the Company, (ii) Change in Effective Control of the Company, or
(iii) Change in the Ownership of Assets of the Company, as described herein and
construed in accordance with Section 409A of the Internal Revenue Code of 1986,
as amended, and the regulations and Treasury guidance issued thereunder (the
“Code”); except that no Change in Control shall be deemed to occur as a result
of a change of ownership resulting from the death of a stockholder or a
transaction in which the Company becomes a subsidiary of another corporation and
in which the stockholders of the Company, immediately prior to the transaction,
will beneficially own, immediately after the transaction, shares entitling such
stockholders to more than 50% of all votes to which all stockholders of the
parent corporation would be entitled in the election of directors (without
consideration of the rights of any class of stock to elect directors by a
separate class vote).

(i) A “Change in Ownership of the Company” shall occur on the date that any one
Person acquires, or Persons Acting as a Group acquire, ownership of the capital
stock of the Company that, together with the stock previously held by such
Person or Group, constitutes more than 50% of the total fair market value or
total voting power of the capital stock of the Company. However, if any one
Person is, or Persons Acting as a Group are, considered to own more than 50% of
the total fair market value or total voting power of the capital stock of the
Company, the acquisition of additional stock by the same Person or Persons
Acting as a Group is not considered to cause a Change in Ownership of the
Company or to cause a Change in Effective Control of the Company (as described
below). An increase in the percentage of capital stock owned by any one Person,
or Persons Acting as a Group, as a result of a transaction in which the Company
acquires its stock in exchange for property will be treated as an acquisition of
stock.

(ii) A “Change in Effective Control of the Company” shall occur if, in any
twelve-month period, a majority of the members of the Board are not Continuing
Directors. “Continuing Directors” means, as of any date of determination, any
member of the Board who (a) was a member of the Board on the Effective Date or

 

7



--------------------------------------------------------------------------------

(b) was nominated for election, elected or appointed to the Board with the
approval of a majority of the Continuing Directors who were members of the Board
at the time of such nomination, election or appointment (either by a specific
vote or by approval of the Company’s proxy statement in which such member was
named as a nominee for election as a director, without objection to such
nomination).

(iii) A “Change in the Ownership of Assets of the Company” shall occur on the
date that any one Person acquires, or Persons Acting as a Group acquire (or has
or have acquired during the 12-month period ending on the date of the most
recent acquisition by such Person or Persons), assets from the Company that have
a total gross fair market value equal to or more than 75% of the total gross
fair market value of all of the assets of the Company immediately before such
acquisition or acquisitions. For this purpose, “gross fair market value” means
the value of the assets of the Company, or the value of the assets being
disposed of, determined without regard to any liabilities associated with such
assets.

(iv)The following rules of construction apply in interpreting the definition of
Change in Control:

(a) A “Person” means any individual, entity or group within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), and the rules and regulations thereunder, other than
employee benefit plans sponsored or maintained by the Company and by entities
controlled by the Company or an underwriter of the capital stock of the Company
in a registered public offering.

(b) Persons will be considered to be “Persons Acting as a Group” (or “Group”) if
(i) they are considered to be acting as a group within the meaning of Sections
13(d)(3) and 14(d)(2) of the Exchange Act and the rules and regulations
thereunder or (ii) they are owners of a corporation or other entity that enters
into a merger, consolidation, purchase or acquisition of stock, or similar
business transaction with the Company. If a Person owns stock in both
corporations that enter into a merger, consolidation, purchase or acquisition of
stock, or similar transaction, such shareholder is considered to be acting as a
Group with other shareholders only with respect to the ownership in that
corporation before the transaction giving rise to the change and not with
respect to the ownership interest in the other corporation. Persons will not be
considered to be acting as a Group solely because they purchase assets of the
same corporation at the same time or purchase or own stock of the same
corporation at the same time, or as a result of the same public offering.

(c) For purposes of the definition of Change in Control, “fair market value”
shall be determined by the Board.

(d) A Change in Control shall not include a transfer to a related person as
described in Code Section 409A or a public offering of capital stock of the
Company.

(e) For purposes of the definition of Change in Control, Code Section 318(a)
applies to determine stock ownership. Stock underlying a vested option is
considered owned by the individual who holds the vested option (and the stock
underlying an unvested option is not considered owned by the individual who
holds the unvested option). For purposes of the preceding sentence, however, if
a vested option is exercisable for stock that is not substantially vested (as
defined by Treas. Reg. § 1.83-3(b) and (j)), the stock underlying the option is
not treated as owned by the individual who holds the option.

11. Release of Claims. As a condition for the payments of the Severance Amount
or the Change in Control Severance and Incentive Compensation provided in
Section 9(c) or Section 10(a), as well as the acceleration of equity vesting and
continuation of health benefits provided pursuant to such sections of this
Agreement, the Executive must execute a general release of all claims (including
claims under local, state and federal laws, but excluding claims for payment due
under Section 9(c) or Section 10(a)) that the Executive has or may have against
the Company and current and former related individuals or entities (the
“Release”). The Release shall be in a form reasonably acceptable to the Company,
and shall include confidentiality, cooperation, and non-disparagement
provisions, as well as other terms requested by the Company that are typical of
an executive severance agreement. The consideration provided for in Section 9(c)
or Section 10(a) is conditioned upon and will not be paid (or be

 

8



--------------------------------------------------------------------------------

provided) until the execution of the Release and the expiration of any
revocation period; provided that notwithstanding any provision of this Agreement
to the contrary, in no event shall the timing of the Executive’s execution of
the Release, directly or indirectly, result in the Executive designating the
calendar year of payment, and if a payment that is subject to execution of the
Release could be made in more than one taxable year, payment shall be made in
the later taxable year. The Company shall provide the Release to the Executive
by no later than ten days after the Executive terminates employment with the
Company, and the Executive shall execute the Release during the statutory time
period specified by applicable law. If the Release is not executed during the
statutory time period specified by applicable law, the Company’s obligation to
pay any Severance Amount, Change in Control Severance Amount, or Incentive
Compensation and to provide any acceleration of vesting and continued health
benefits provided for in Section 9(c) or Section 10(a) pursuant to this
Agreement shall terminate.

12. Section 280G Contingent Cutback. The Executive shall bear all expense of,
and be solely responsible for, all federal, state, local or foreign taxes due
with respect to any payment received under this Agreement, including, without
limitation, any excise tax imposed by Code Section 4999. Notwithstanding
anything to the contrary in this Agreement, in the event that any payment or
benefit received or to be received by the Executive pursuant to the terms of
this Agreement or in connection with the Executive’s termination of employment
or contingent upon a Change in Control pursuant to any plan or arrangement or
other agreement with the Company or any affiliate (collectively, the “Payments”)
would be subject to the excise tax imposed by Code Section 4999, as determined
by the Company, then the Payments shall be reduced to the extent necessary to
prevent any portion of the Payments from becoming nondeductible by the Company
under Code Section 280G or subject to the excise tax imposed under Code
Section 4999, but only if, by reason of that reduction, the net after-tax
benefit received by the Executive exceeds the net after-tax benefit the
Executive would receive if no reduction was made. For this purpose, “net
after-tax benefit” means (i) the total of all Payments that would constitute
“excess parachute payments” within the meaning of Code Section 280G, less
(ii) the amount of all federal, state, and local income taxes payable with
respect to the Payments calculated at the maximum marginal income tax rate for
each year in which the Payments shall be paid to the Executive (based on the
rate in effect for that year as set forth in the Code as in effect at the time
of the first payment of the Payments), less (iii) the amount of excise taxes
imposed on the Payments described in clause (i) above by Code Section 4999. If,
pursuant to this Section 12, Payments are to be reduced, the parties shall
determine which Payments shall be reduced in a manner so as to avoid the
imposition of additional taxes under Code Section 409A.

13. Confidentiality; Return of Company Property.

(a) The Executive acknowledges that, by reason of Executive’s employment by the
Company, Executive will have access to confidential information of the Company,
including, without limitation, information and knowledge pertaining to products,
inventions, discoveries, improvements, innovations, designs, ideas, trade
secrets, proprietary information, business strategies, packaging, advertising,
marketing, distribution and sales methods, sales and profit figures, employees,
customers and clients, and relationships between the Company and its business
partners, including dealers, traders, distributors, sales representatives,
wholesalers, customers, clients, suppliers and others who have business dealings
with them (“Confidential Information”). The Executive acknowledges that such
Confidential Information is a valuable and unique asset of the Company and
covenants that, both during and after the Term, Executive will not disclose any
Confidential Information to any person or entity, except as the Executive’s
duties as an employee of the Company may require, without the prior written
authorization of the Board. The obligation of confidentiality imposed by this
Section 13 shall not apply to Confidential Information that otherwise becomes
generally known to the public through no act of the Executive in breach of this
Agreement or any other party in violation of an existing confidentiality
agreement with the Company, or which is required to be disclosed by court order
or applicable law.

(b) All records, designs, patents, business plans, financial statements,
manuals, memoranda, lists, research and development plans and products, and
other property delivered to or compiled by the Executive by or on behalf of the
Company or its vendors or customers that pertain to the business of the Company
shall be and remain the property of the Company, and be subject at all times to
its discretion and control. Likewise, all property, including

 

9



--------------------------------------------------------------------------------

without limitation all documents, whether in computer or hard copy form, that
Executive creates or receives during and as a result of his employment by the
Company, shall be returned to the Company upon request and at the end of the
Executive’s employment.

14. Non-Competition. While the Executive is employed at the Company and for a
period of twelve months after the termination of his employment with the Company
for any reason, other than following termination without Cause or Resignation
for Good Reason after a Change in Control, pursuant to Section 10, in which case
such period shall be six months (as applicable, the “Restricted Period”), the
Executive will not, directly or indirectly, own, maintain, finance, operate,
engage in, assist, be employed by, contract with, license, or have any interest
in, or association with, a business or enterprise primarily engaged in or
planning to be primarily engaged in, the Internet retail trading of foreign
exchange.

15. Solicitation of Clients. During the Restricted Period, the Executive shall
not, directly or indirectly, including through any other person or entity, seek
business from any Client on behalf of any enterprise or business other than the
Company, refer business generated from any Client to any enterprise or business
other than the Company, or receive commissions based on sales or otherwise
relating to the business from any Client, enterprise or business other than the
Company, provided that such solicitation, if successful, would have an adverse
effect on the Company. For purposes of this Agreement, the term “Client” means
any person, firm, corporation, limited liability company, partnership,
association or other entity (i) to which the Company sold or provided services
during the twelve-month period prior to the time at which any determination is
required to be made as to whether any such person, firm, corporation,
partnership, association or other entity is a Client, or (ii) who or which has
been approached by an employee of the Company for the purpose of soliciting
business for the Company and which business was reasonably expected to generate
revenue in excess of $100,000 per annum.

16. Solicitation of Employees. During the Restricted Period, the Executive,
directly or indirectly, shall not contact or solicit any employee of the Company
for the purpose of hiring them or causing them to terminate their employment
relationship with the Company.

17. Inventions, Ideas, Processes, and Designs. All inventions, ideas, processes,
programs, software, and designs (including all improvements) conceived or made
by the Executive during his employment with the Company (whether or not actually
conceived during regular business hours) and related to the business of the
Company, or the business approved by the Board to be engaged in by the Company,
shall be disclosed in writing promptly to the Company and shall be the sole and
exclusive property of the Company. An invention, idea, process, program,
software, or design (including an improvement) shall be deemed related to the
actual or approved business of the Company if (x) it was made with the Company’s
equipment, supplies, facilities, or Confidential Information, (y) results from
work performed by the Executive for the Company, or (z) pertains to the current
business or demonstrably anticipated research or development work of the
Company. The Executive shall cooperate with the Company and its attorneys in the
preparation of patent and copyright applications for such developments and, upon
request, shall promptly assign all such inventions, ideas, processes, and
designs to the Company. The decision to file for patent or copyright protection
or to maintain such development as a trade secret shall be in the sole
discretion of the Company, and the Executive shall be bound by such decision.

18. Specific Performance/Remedies. The Executive acknowledges that the services
to be rendered by the Executive are of a special, unique and extraordinary
character and, in connection with such services, the Executive will have access
to Confidential Information vital to the Company’s business. The Executive
further agrees that the covenants contained in Sections 13, 14, 15, 16 and 17
are reasonable and necessary to protect the legitimate business interests of the
Company. By reason of this, the Executive consents and agrees that if the
Executive violates any of the provisions of Section 13, 14, 15, 16 and 17
hereof, the Company would sustain irreparable injury and that monetary damages
would not provide adequate remedy to the Company. The Executive hereby agrees
that the Company shall be entitled to have Section 13, 14, 15, 16 and 17 hereof
specifically enforced (including,

 

10



--------------------------------------------------------------------------------

without limitation, by injunctions and restraining orders) by any court in the
State of New Jersey having equity jurisdiction and agrees to be subject to the
jurisdiction of said court. As a further and non-exclusive remedy, the Executive
understands that a breach of the covenants contained in Sections 13, 14, 15, 16
or 17 above that causes material harm to the Company as reasonably determined by
the Board (which determination shall be binding and final) shall eliminate the
Executive’s entitlement to any further payment of the Severance Amount, Change
in Control Severance Amount, Incentive Compensation, acceleration of equity
vesting of equity grants and continued health benefits provided for in
Section 9(c) or Section 10(a), and the Executive shall be required to return any
such amounts that relate to the period of non-compliance during the Restricted
Period in the event of such a breach. Nothing contained herein shall be
construed as prohibiting the Company from pursuing any other remedies available
to it for such breach or threatened breach, including the recovery of damages
from the Executive.

19. Complete Agreement. This Agreement embodies the entire agreement of the
parties with respect to the Executive’s employment, compensation, benefits and
related items and supersedes any other prior oral or written agreements,
arrangements or understandings between the Executive and the Company, including,
without limitation, that certain Amended and Restated Executive Employment
Agreement dated as of March 25, 2011, by and between the Executive and the
Company, other than the award agreements reflecting outstanding equity awards
held by the Executive as of the date of this Agreement which shall continue to
control such equity awards except as expressly modified by Sections 9(c) and
10(a) of this Agreement. This Agreement may not be changed or terminated orally
but only by an agreement in writing signed by the parties hereto.

20. Waiver. The waiver by either party of a breach of any provision of this
Agreement by the other party shall not operate or be construed as a waiver of
any subsequent breach by such party.

21. Governing Law; Assignability.

(a) This Agreement shall be governed by, and construed in accordance with, the
laws of the State of New Jersey without reference to the choice of law
provisions thereof.

(b) The Executive may not, without the Company’s prior written consent,
delegate, assign, transfer, convey, pledge, encumber or otherwise dispose of
this Agreement or any interest herein. Any such attempt shall be null and void
and without effect. The Company and the Executive agree that this Agreement and
all of the Company’s rights and obligations hereunder may be assigned or
transferred by the Company and shall be assumed by and be binding upon any
successor to the Company.

22. Severability. If any provision of this Agreement or any part thereof,
including, without limitation, Sections 13, 14, 15, 16 or 17, as applied to
either party or to any circumstances shall be adjudged by a court of competent
jurisdiction to be void or unenforceable, the same shall in no way affect any
other provision of this Agreement or remaining parts thereof, which shall be
given full effect without regard to the invalid or unenforceable part thereof,
or the validity or enforceability of this Agreement. In the event an arbitrator
or court of competent jurisdiction deems the restrictive covenants unreasonably
lengthy in time or overly broad in scope, it is the intention and agreement of
the parties that those provisions which are not fully enforceable be deemed as
having been modified to the extent necessary to render them reasonable and
enforceable and that they be enforced to such extent.

23. Notices. All notices to the Company or the Executive, permitted or required
hereunder, shall be in writing and shall be delivered personally, by telecopier
or by courier service providing for next-day delivery or sent by registered or
certified mail, return receipt requested, to the following addresses:

If to the Company:

GAIN Capital Holdings, Inc.

Bedminster One

135 Route 202/206

Bedminster, New Jersey 07921

Attention: Chief Executive Officer

 

11



--------------------------------------------------------------------------------

If to the Executive, to the address set forth on the first page hereof.

Either party may change the address to which notices shall be sent by sending
written notice of such change of address to the other party. Any such notice
shall be deemed given, if delivered personally, upon receipt; if telecopied,
when telecopied; if sent by courier service providing for next-day delivery, the
next business day following deposit with such courier service; and if sent by
certified or registered mail, three days after deposit (postage prepaid) with
the U.S. mail service.

24. Section 409A.

(a) This Agreement shall be interpreted to avoid the imposition of any
additional taxes under Code Section 409A. If any payment or benefit cannot be
provided or made at the time specified herein without incurring additional taxes
under Code Section 409A, then such benefit or payment shall be provided in full
at the earliest time thereafter when such sanctions will not be imposed. The
preceding provisions, however, shall not be construed as a guarantee by the
Company of any particular tax effect to the Executive under this Agreement. For
purposes of Code Section 409A, each payment under this Agreement shall be
treated as a separate payment and the right to a series of installment payments
under this Agreement shall be treated as a right to a series of separate
payments. In no event may the Executive, directly or indirectly, designate the
calendar year of payment.

(b) To the maximum extent permitted under Code Section 409A, the cash severance
payments payable under this Agreement are intended to comply with the
‘short-term deferral exception’ under Treas. Reg. §1.409A-l(b)(4), and any
remaining amount is intended to comply with the ‘separation pay exception’ under
Treas. Reg. §1.409A-l(b)(9)(iii) or any successor provision; provided, however,
any amount payable to the Executive during the six-month period following the
Executive’s termination date that does not qualify within either of the
foregoing exceptions and is deemed as deferred compensation subject to the
requirements of Code Section 409A, then such amount shall hereinafter be
referred to as the ‘Excess Amount.’ If the Executive is a “key employee” of a
publicly traded corporation under Section 409A at the time of his separation
from service and if payment of the Excess Amount under this Agreement is
required to be delayed for a period of six months after separation from service
pursuant to Code Section 409A, then notwithstanding anything in this Agreement
to the contrary, payment of such amount shall be delayed as required by Code
Section 409A, and the accumulated postponed amount shall be paid in a lump sum
payment within ten days after the end of the six month period. If the Executive
dies during the postponement period prior to the payment of the postponed
amount, the amounts withheld on account of Section 409A shall be paid to the
personal representative of the Executive’s estate within sixty days after the
date of the Executive’s death. A “key employee” shall mean an employee who, at
any time during the 12-month period ending on the identification date, is a
“specified employee” under Code Section 409A, as determined by the Board, in its
sole discretion. The determination of key employees, including the number and
identity of persons considered key employees and the identification date, shall
be made by the Board in accordance with the provisions of Code Sections 416(i)
and 409A.

(c)To the extent the Executive is, at the time of his termination of employment
under this Agreement, participating in one or more deferred compensation
arrangements subject to Code Section 409A, the payments and benefits provided
under those arrangements shall continue to be governed by, and to become due and
payable in accordance with, the specific terms and conditions of those
arrangements, and nothing in this Agreement shall be deemed to modify or alter
those terms and conditions.

(d) “Termination of employment,” “resignation,” or words of similar import, as
used in this Agreement means, for purposes of any payments under this Agreement
that are payments of deferred compensation subject to Code Section 409A, the
Executive’s “separation from service” as defined in Code Section 409A.

(e) Nothing herein shall be construed as having modified the time and form of
payment of any amounts or payments of “deferred compensation” (as defined under
Treas. Reg. § 1.409A-l(b)(l), after giving effect to the

 

12



--------------------------------------------------------------------------------

exemptions in Treas. Reg. §§ 1.409A-l(b)(3) through (b)(12)) that were otherwise
payable pursuant to the terms of any agreement between Company and the Executive
in effect on or after January 1, 2005 and prior to the date of this Agreement.

(f)All reimbursements provided under this Agreement shall be made or provided in
accordance with the requirements of Code Section 409A, including, where
applicable, the requirement that (i) any reimbursement is for expenses incurred
during the Executive’s lifetime (or during a shorter period of time specified in
this Agreement), (ii) the amount of expenses eligible for reimbursement during a
calendar year may not affect the expenses eligible for reimbursement in any
other calendar year, (iii) the reimbursement of an eligible expense will be made
on or before the last day of the calendar year following the year in which the
expense is incurred, and (iv) the right to reimbursement is not subject to
liquidation or exchange for another benefit.

25. Withholding of Taxes and Other Employee Deductions. The Company may withhold
from any benefits and payments made pursuant to this Agreement (whether actually
or constructively made to the Executive or treated as included in the
Executive’s income under Section 409A of the Code) all federal, state, city,
foreign and other applicable taxes and withholdings as may be required pursuant
to any law or governmental regulation or ruling and all other customary
deductions made with respect to the Company’s employees generally.

26. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, and all of which taken together shall
constitute one and the same instrument.

27. Separation. All covenants that, by their terms, naturally would survive the
termination or expiration of this Agreement, including but not limited to
Sections 11, 12, 13, 14 and 15 hereof, shall survive the termination or
expiration of this Agreement.

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Employment
Agreement as of the date first above written.

 

GAIN CAPITAL HOLDINGS, INC. By:   /s/ Glenn H. Stevens Name:   Glenn H. Stevens
Title:   President and Chief Executive Officer

/s/ Diego Rotsztain

Diego Rotsztain

 

14